UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2014 Commission File Number: 001-33113 EFUTURE INFORMATION TECHNOLOGY INC. (Translation of registrant’s name into English) 8/F TopNew Tower 2 15 Guanghua Road Chaoyang District Beijing 100026, People’s Republic of China 86-10-51650988 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Effective on August 22, 2014, Dennis O. Laing, a director and a member of the audit committee of eFuture Information Technology Inc. (the “Company”) resigned from his foregoing positions in the Company due to personal reasons. Mr. Laing’s resignation was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Effective on August 22, 2014, to fill the vacancy created by Mr. Laing’s resignation, the board of directors of the Company appointed Mr.Weiquan Ren, an existing director of the Company and the member of the corporate governance committee and the compensation committee, to serve as the member of the audit committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EFUTURE INFORMATION TECHNOLOGY INC. (Registrant) Date: August 22, 2014 By: /s/AdamYan Adam Yan Chairman and Chief Executive Officer
